Citation Nr: 0727655	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-27 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a compensable rating for residuals of a right 
fourth finger fracture.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1980 to August 1983.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision by the Department of Veterans' Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania that 
granted service connection for residuals of a right fourth 
finger fracture, rated noncompensable.  A Travel Board 
hearing was held before the undersigned in May 2007.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

At the May 2007 hearing, the veteran indicated that his right 
fourth finger symptoms are manifested by problems with grip 
strength and with lifting objects.  The VA examinations of 
the veteran's right fourth finger disability in December 2003 
and May 2006 do not include specific comments on whether the 
finger disability causes any limitation of function of the 
finger/hand.  Hence, another examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be afforded a VA orthopedic examination 
to determine the current severity of his 
right fourth finger disability.  If 
possible, the examination should be 
conducted by a physician who has not 
previously examined the veteran.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  The examination should 
include consideration of any complaints of 
pain and of limitation of motion due to 
pain, as well as complaints of reduced 
grip strength.  All functional limitations 
resulting from the right fourth finger 
disability are to be identified.  The 
examiner should note whether there is 
ankylosis, pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the right fourth finger.  The 
examiner should discuss the effect the 
right fourth finger disability has upon 
the veteran's daily activities (as well as 
the extent and effect, if any, of episodes 
of exacerbation).  The examiner must 
explain the rationale of all opinions 
given.

2.  The RO should then review the matter 
on appeal.  The possibility of "staged" 
ratings for the service-connected right 
4th finger disability should be 
considered.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  If the claim 
remains denied, the RO should issue an 
appropriate SSOC, and give the veteran the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

